UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2009 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-7928 (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation /organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230, Melville, NY 11747 (Address of principal executive offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: As of December 4, 2009, the number of outstanding shares of Common Stock, par value $.10 per share, of the registrant was 28,241,490 shares. COMTECH TELECOMMUNICATIONS CORP. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – October 31, 2009 (Unaudited) and July 31, 2009 2 Condensed Consolidated Statements of Operations – Three Months Ended October 31, 2009 and 2008 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – Three Months Ended October 31, 2009 and 2008 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 37 PART II.OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 39 Signature Page 40 1 PART I FINANCIAL INFORMATION COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Item 1. October 31, 2009 July 31, 2009 Assets (Unaudited) (as adjusted-See Note 2) Current assets: Cash and cash equivalents $ 500,055,000 485,450,000 Accounts receivable, net 92,036,000 79,477,000 Inventories, net 94,505,000 95,597,000 Prepaid expenses and other current assets 10,300,000 13,398,000 Deferred tax asset 15,053,000 15,129,000 Total current assets 711,949,000 689,051,000 Property, plant and equipment, net 36,444,000 38,486,000 Goodwill 149,253,000 149,253,000 Intangibles with finite lives, net 53,508,000 55,272,000 Deferred financing costs, net 5,707,000 6,053,000 Other assets, net 649,000 556,000 Total assets $ 957,510,000 938,671,000 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 24,208,000 19,233,000 Accrued expenses and other current liabilities 49,846,000 51,741,000 Customer advances and deposits 16,710,000 19,571,000 Interest payable 2,928,000 1,418,000 Income taxes payable 5,722,000 563,000 Total current liabilities 99,414,000 92,526,000 Convertible senior notes 200,000,000 200,000,000 Other liabilities 2,381,000 2,283,000 Income taxes payable 5,199,000 4,267,000 Deferred tax liability 9,312,000 10,466,000 Total liabilities 316,306,000 309,542,000 Commitments and contingencies (See Note 19) Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 28,452,302 shares and 28,390,855 shares at October 31, 2009 and July 31, 2009, respectively 2,845,000 2,839,000 Additional paid-in capital 338,693,000 335,656,000 Retained earnings 299,851,000 290,819,000 641,389,000 629,314,000 Less: Treasury stock (210,937 shares) (185,000 ) (185,000 ) Total stockholders’ equity 641,204,000 629,129,000 Total liabilities and stockholders’ equity $ 957,510,000 938,671,000 See accompanying notes to condensed consolidated financial statements. 2 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended October 31, 2009 2008 (as adjusted-See Note 2) Net sales $ 133,816,000 191,915,000 Cost of sales 84,042,000 104,936,000 Gross profit 49,774,000 86,979,000 Expenses: Selling, general and administrative 21,719,000 28,978,000 Research and development 11,324,000 14,125,000 Amortization of acquired in-process research and development (See Note 7) - 6,200,000 Amortization of intangibles 1,764,000 1,793,000 34,807,000 51,096,000 Operating income 14,967,000 35,883,000 Other expenses (income): Interest expense 1,967,000 1,825,000 Interest income and other (235,000 ) (1,277,000 ) Income before provision for income taxes 13,235,000 35,335,000 Provision for income taxes 4,203,000 13,694,000 Net income $ 9,032,000 21,641,000 Net income per share (See Note 6): Basic $ 0.32 0.88 Diluted $ 0.30 0.80 Weighted average number of common shares outstanding – basic 28,222,000 24,586,000 Weighted average number of common and common equivalent shares outstanding – diluted 34,057,000 28,537,000 See accompanying notes to condensed consolidated financial statements. 3 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended October 31, 2009 2008 (as adjusted-See Note 2) Cash flows from operating activities: Net income $ 9,032,000 21,641,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property, plant and equipment 2,902,000 2,913,000 Amortization of acquired in-process research and development - 6,200,000 Amortization of intangible assets with finite lives 1,764,000 1,793,000 Amortization of stock-based compensation 1,776,000 2,418,000 Amortization of fair value inventory step-up - 760,000 Deferred financing costs 346,000 1,295,000 Loss on disposal of property, plant and equipment 88,000 - Provision for (benefit from) allowance for doubtful accounts 219,000 (29,000 ) Provision for excess and obsolete inventory 563,000 990,000 Excess income tax benefit from stock award exercises (124,000 ) (1,400,000 ) Deferred income tax (benefit) expense (1,078,000 ) 515,000 Changes in assets and liabilities, net of effects of acquisitions and sale of certain assets and liabilities: Accounts receivable (12,778,000 ) (20,974,000 ) Inventories (1,629,000 ) (455,000 ) Prepaid expenses and other current assets 3,333,000 (3,516,000 ) Other assets (93,000 ) - Accounts payable 4,975,000 (3,894,000 ) Accrued expenses and other current liabilities (1,344,000 ) (17,014,000 ) Customer advances and deposits (2,754,000 ) (959,000 ) Other liabilities 98,000 - Interest payable 1,510,000 (525,000 ) Income taxes payable 6,215,000 12,899,000 Net cash provided by operating activities 13,021,000 2,658,000 Cash flows from investing activities: Purchases of property, plant and equipment (1,220,000 ) (4,537,000 ) Proceeds from sale of certain assets and liabilities 1,688,000 - Payments for business acquisitions, net of cash acquired - (205,146,000 ) Net cash provided by (used in) investing activities 468,000 (209,683,000 ) Cash flows from financing activities: Proceeds from exercises of stock options 774,000 6,826,000 Proceeds from issuance of employee stock purchase plan shares 336,000 239,000 Excess income tax benefit from stock award exercises 124,000 1,400,000 Transaction costs related to issuance of convertible senior notes (118,000 ) - Principal payments on other obligations - (35,000 ) Net cash provided by financing activities 1,116,000 8,430,000 Net increase (decrease) in cash and cash equivalents 14,605,000 (198,595,000 ) Cash and cash equivalents at beginning of period 485,450,000 410,067,000 Cash and cash equivalents at end of period $ 500,055,000 211,472,000 See accompanying notes to condensed consolidated financial statements. (Continued) 4 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three months ended October 31, 2009 2008 (as adjusted-See Note 2) Supplemental cash flow disclosures: Cash paid (refunded) during the period for: Interest $ 63,000 1,052,000 Income taxes $ (864,000 ) 387,000 Non cash investing activities: Receivable relating to sale of certain assets and liabilities $ 350,000 - Radyne acquisition transaction costs not yet paid (See Note 7) $ - 488,000 See accompanying notes to condensed consolidated financial statements. 5 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) General The accompanying condensed consolidated financial statements of Comtech Telecommunications Corp. and Subsidiaries (“Comtech,” “we,” “us,” or “our”) as of and for the three months ended October 31, 2009 and 2008 are unaudited.In the opinion of management, the information furnished reflects all material adjustments (which include normal recurring adjustments) necessary for a fair presentation of the results for the unaudited interim periods.Our results of operations for such periods are not necessarily indicative of the results of operations to be expected for the full fiscal year. For the three months ended October 31, 2009 and 2008, comprehensive income was equal to net income. The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results may differ from those estimates. Our condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements, filed with the Securities and Exchange Commission (“SEC”), for the fiscal year ended July 31, 2009 and the notes thereto contained in our Annual Report on Form 10-K, and all of our other filings with the SEC. (2) Impact of Adoption of New Accounting Standards Codification and Adoption of New Accounting Standards Adoption of Financial Accounting Standards Board Accounting Standards Codification On August 1, 2009, we adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) which was issued in June 2009. The FASB ASC requires that, in addition to rules and interpretive releases of the SEC and federal securities law, and except for certain accounting standards which were grandfathered, we are required to use FASB ASC in our current and future financial statements as the source for all authoritative generally accepted accounting principles, which is commonly referred to as “GAAP.” Our adoption of FASB ASC had no impact on our financial position or results of operations. However, as a result of the adoption of FASB ASC,except for grandfathered accounting standards, historical references to original accounting standards adopted or utilized by us in prior periods reflect references that are contained in the FASB ASC. Adoption of New Accounting Standard Relating to Historical Reporting of our 2.0% Convertible Senior Notes On August 1, 2009, although our 2.0% convertible senior notes were no longer outstanding, we were required to retroactively adjust the historical reporting relating to our 2.0% convertible senior notes in accordance with FASB ASC 470-20, “Debt - Debt with Conversion and Other Options.” FASB ASC 470-20 requires that we retroactively separate the imputed liability and equity components of our 2.0% convertible senior notes in our consolidated balance sheet on a fair value basis and record interest expense at our estimated imputed non-convertible debt borrowing rate of 7.5%. The adoption of FASB ASC 470-20 did not impact our historically reported diluted earnings per share. On November 13, 2009, we filed a Report on Form 8-K with the SEC which contains our financial statements for the historical fiscal years ended July 31, 2005 through July 31, 2009, as retroactively adjusted for the adoption of FASB ASC 470-20. The required retroactive application of FASB ASC 470-20 resulted in the following adjustments to our historically reported Consolidated Statement of Operations for the three months ended October 31, 2008: (i) an increase in interest expense of $1,159,000; (ii) a decrease in provision for income taxes of $429,000; and (iii) a decrease in net income of $730,000. The retroactive application also resulted in the following adjustments to our Consolidated Balance Sheet at July 31, 2009: (i) an increase of $13,020,000 to additional paid-in capital; and (ii) a decrease of $13,020,000 to retained earnings. Our future quarterly comparative financial statements for the remainder of fiscal 2010 will contain similar adjustments to quarterly historical financial information for fiscal 6 Adoption of New Accounting Standard Relating to Future Business Combinations On August 1, 2009, we adopted FASB ASC 805, “Business Combinations,” which applies prospectively to business combinations for which the acquisition date is on or after August 1, 2009. Except as we note below, accounting standards relating to our prior acquisitions have been grandfathered. Amongst other items, the new accounting standard requires that: (i) acquisition costs be recognized as expenses; (ii) known contractual contingencies at the time of the acquisition will be considered part of the liabilities acquired that are measured at their fair value; all other contingencies will be part of the liabilities acquired that are measured at their fair value only if it is more likely than not that they meet the definition of a liability; (iii) contingent consideration based on the outcome of future events will be recognized and measured at the time of the acquisition; and (iv) a bargain purchase will require that the excess of fair value over purchase price be recognized as a gain attributable to the acquirer.
